Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Patent Trial and Appeal Board decision 09/03/21, in which the Board reversed the rejections of claims 1, 2, 4-12, and 14-20 under 35 U.S.C. 103. Claims 1, 2, 4-12, and 14-22 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jodie J. Spade, Reg. No. 70,079 on 11/10/21.

The application has been amended as follows:
In the claims:

In claim 15: line 1: replace “claim 1” with “claim 11”


Allowable Subject Matter
Claims 1, 2, 4-12, and 14-22 are allowed.


The closest prior art to independent claims 1, 11, and 20 is Singaraju et al. (2017/0256270). Singaraju discloses a method, comprising: receiving, at an information handling device, user input comprising a potential wake word (user utters the trigger word, identifying the possible presence of speech in the input audio, [0045-0047]); determining, using a processor, whether the potential wake word is associated with a stored wake word (comparing against previously stored correctly identified trigger words, [0044]), wherein the determining comprises comparing the potential wake word pronunciation against a list of known pronunciation variants associated with the stored wake word, wherein the list of known pronunciation variants is dynamically updated with potential wake words (the words can be compared with one another to note any natural speech variations occurring in the way the user is pronouncing the trigger word. They can also be compared against previously stored correctly identified trigger words with high confidence scores. (The high confidence score database can be built via user training or by storing the trigger words identified with high confidence score.) This information can be used to improve the recognition model for the user by adding some or all of the detected speech variations into the recognition model previously created, [0044]); and responsive to determining that the potential wake word is associated with the stored wake word, activating, based on the potential wake word, a program associated with the information handling device (activating a program or entering a specific mode, [0051]). However, Singaraju does not disclose the remaining limitations of independent claims 1, 11, and 20.

Per the Patent Trial and Appeal Board decision 09/03/21, a combination or modification of Singaraju and the other prior art of record would not have resulted in the limitations of claims 1, 11, and 20, and therefore claims 1, 11, and 20 would not have been obvious to one of ordinary skill in the art 

Dependent claims 2, 4-10, 12, 14-19, 21, and 22 are allowable because they further limit allowable parent claims 1, 11, and 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                   11/10/21